           Case 3:20-cv-02731-VC Document 517 Filed 08/10/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         QUESTIONS FOR STATUS
                                                     CONFERENCE
           v.

  DAVID JENNINGS, et al.,
                 Defendants.

       At the status conference tomorrow, the parties should be prepared to discuss the
following questions:
       •    Are ICE and GEO’s current policies and procedures for testing staff at Mesa Verde
            adequate?
       •    Do ICE and GEO have the legal authority to require detainees to submit to testing?
            Does this Court have the authority to require a detainee to submit to testing as a
            condition of release?
       IT IS SO ORDERED.



       Dated: August 10, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
